               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

CASEY HINES,                  )    CIVIL 18-00367 LEK-RLP
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
SANTOS GALVES KIDD,           )
                              )
          Defendant.          )
_____________________________ )


ORDER ADOPTING THE BANKRUPTCY COURT’S FINDINGS AND RECOMMENDATION
    TO DENY APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES

          The bankruptcy court’s Findings and Recommendation to

Deny Application to Proceed Without Prepayment of Fees (“F&R”)

having been filed and served on all parties on September 26,

2018, and no objections having been filed by any party,

          IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

In re Perroton, 958 F.2d 889, 896 (9th Cir. 1992) (holding that,

“because the bankruptcy court is not a ‘court of the United

States’ under the definition of that phrase contained in [28

U.S.C.] § 451[, it] does not have the authority to waive fees

under [28 U.S.C.] § 1915(a)”), the bankruptcy court’s F&R is

HEREBY ADOPTED as the opinion and order of this Court.

          IT IS SO ORDERED.
          DATED AT HONOLULU, HAWAII, November 20, 2018.



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




CASEY HINES VS. SANTOS GALVES KIDD; CV 18-00367 LEK-RLP; ORDER
ADOPTING THE BANKRUPTCY COURT’S FINDINGS AND RECOMMENDATION TO
DENY APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES




                                2
